            Case 2:17-cv-01156-TLN-CKD Document 57 Filed 08/21/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2720
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Federal Defendants

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TSI AKIM MAIDU OF TAYLORSVILLE                        Case No. 2:17-cv-01156 TLN CKD
      RANCHERIA,
12                                                          JOINT STATUS REPORT;
                     Plaintiff,                             ORDER
13
              v.
14    UNITED STATES DEPARTMENT OF THE
      INTERIOR; DAVID BERNHARDT, in his
15    official capacity as Secretary of the Interior;
      TARA KATUK MAC LEAN SWEENEY, in
16    her official capacity as Assistant Secretary-
      Indian Affairs of the United States Department
17    of the Interior; and DOES 1-100,
18                   Defendants.
19

20          The parties respectfully submit the following joint status report:

21          1.      On April 24, 2020, the Court ruled that this case will proceed as an Administrative

22 Procedure Act judicial review case in the normal course only on plaintiff’s challenge to the Department

23 of the Interior’s June 9, 2015 decision that plaintiff is ineligible for Part 83 acknowledgment. ECF 41.

24          2.      The Court ordered the parties to submit a Joint Status Report within 14 days after entry

25 of its order on the motion to dismiss. Id. at 7. The parties filed their report on May 7, 2020. ECF 43.

26          3.      On May 15, 2020, the Court entered its Pretrial Scheduling Order, which set a deadline

27 for Federal Defendants to lodge the administrative record and a briefing schedule on the parties’

28 cross-summary judgment motions. ECF 44.


     JOINT STATUS REPORT;
     ORDER                                              1
            Case 2:17-cv-01156-TLN-CKD Document 57 Filed 08/21/20 Page 2 of 3


 1          4.      That same day, plaintiff’s then-counsel, Roia Shefayee, filed a request to withdraw as

 2 counsel for plaintiff and to substitute attorney John Peebles in her place. ECF 45.

 3          5.      On May 28, 2020, the Department of the Interior notified plaintiff’s counsel of record,

 4 Ms. Shefayee, that it had retracted the June 9, 2015 decision that plaintiff is ineligible for Part 83

 5 acknowledgment and asked plaintiff to stipulate to dismiss this action as moot. ECF 47-1, ¶ 2.

 6          6.      After receiving no response, Federal Defendants moved ex parte for an order staying the

 7 administrative record deadline and summary judgment briefing schedule until the Court ruled on their

 8 intended motion to dismiss the first amended complaint as moot. ECF 47.

 9          7.      Ms. Shefayee filed a motion to withdraw as counsel and an opposition to the ex parte

10 application on June 30, 2020. ECF 48, 50. In their ex parte reply brief, Federal Defendants cited the

11 uncertainty of plaintiff’s representation status as an additional reason to stay the case schedule. ECF 51.

12          8.      The Court granted the ex parte application on July 8, 2020, stayed all deadlines pending

13 its ruling on the motion to withdraw, and ordered Federal Defendants to file their motion to dismiss or,

14 alternatively, a joint status report (if they decided not to file a motion to dismiss), not later than 14 days

15 after the electronic filing of the Court’s order on the motion to withdraw. ECF 52.

16          9.      The Court granted the withdrawal motion on August 11, 2020, and gave plaintiff thirty

17 days to find new counsel and file a notice of appearance. ECF 54. Under the ex parte order, Federal

18 Defendants must file their motion to dismiss the first amended complaint by August 25, 2020. ECF 52.

19          10.     John M. Peebles of Peebles Kidder Bergin & Robinson LLP filed a notice of appearance

20 on August 20, 2020. ECF 55. Plaintiff’s new counsel needs at least thirty days to get up to speed on the

21 case and to decide with their client whether to seek leave of court to file a second amended complaint.

22          11.     Under these circumstances, the parties respectfully propose that the Court approve the

23 following schedule:

24                 The August 25, 2020 deadline for Federal Defendants to move to dismiss the first

25                  amended complaint as moot is vacated.

26                 Plaintiff shall decide whether to seek leave to further amend its complaint and will

27                  notify Federal Defendants of its decision by no later than [September 18, 2020]. If

28                  plaintiff will seek leave to amend, it will send Federal Defendants its motion and


     JOINT STATUS REPORT;
     ORDER                                             2
               Case 2:17-cv-01156-TLN-CKD Document 57 Filed 08/21/20 Page 3 of 3


 1                       proposed second amended complaint demonstrating good cause1 by September 18, 2020

 2                       so that they can determine whether they will oppose the motion.

 3                      Plaintiff will set its motion on the Court’s October 29, 2020 or November 12, 2020

 4                       civil law and motion calendar.

 5                      If plaintiff chooses not to seek leave to amend, the parties will file a joint status report

 6                       by October 2, 2020, which will include a proposed schedule for the case on the first

 7                       amended complaint, including deadlines for Federal Defendants to lodge the

 8                       administrative record and to move to dismiss the first amended complaint as moot.

 9                                                                    Respectfully submitted,

10 DATED: August 20, 2020                                             McGREGOR W. SCOTT
                                                                      United States Attorney
11
                                                                      /s/ Lynn Trinka Ernce
12                                                                    LYNN TRINKA ERNCE
                                                                      Assistant United States Attorney
13                                                                    Attorneys for Federal Defendants
14

15 DATED: August 20, 2020                                             PEEBLES KIDDER BERGIN
                                                                      & ROBINSON LLP
16

17                                                                    /s/ John M. Peebles (authorized 8/20/20)
                                                                      JOHN M. PEEBLES
18                                                                    Attorneys for Plaintiff
19

20                                                            ORDER

21              The Court, having reviewed the foregoing Joint Status Report and good cause appearing,

22              IT IS SO ORDERED.
23

24 DATED: August 21, 2020

25                                                                                 Troy L. Nunley
                                                                                   United States District Judge
26

27
     1
         See ECF 44 at 4 (“[P]ursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Pretrial Scheduling Order shall
28 not be modified except by leave of court upon a showing of good cause”); Id. at 1 (“No . . . amendments to pleadings is
     permitted without leave of court, good cause having been shown”).


     JOINT STATUS REPORT;
     ORDER                                                       3
